Citation Nr: 1342535	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-39 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION


The Veteran, who is the appellant in this case, had active service from May 2001 to October 2001.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the Veteran's claim for TDIU.  The Veteran appealed the denial and the matter is now before the Board.  Since the May 2006 RO decision, and while the claim has been on appeal, additional decisions have been issued by the RO confirming the prior denial.

A review of the Virtual VA paperless claims processing system reveals that the system includes documents relating to the immediate appeal including records from the U.S. Social Security Administration (SSA).  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal. 


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of one or more service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU

A total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  To the extent that the Veteran has contended that he has been unable to secure employment following surgeries, the Board notes that a temporary total evaluations (i.e. 100 percent) have previously been granted.  The Veteran's 100 percent evaluations during these periods already contemplate additional limitations during post-surgical convalescence related to the right ankle under 38 C.F.R. § 4.30.  As the Veteran is in receipt of temporary total ratings reflecting his periods of convalescence, the matter of a total rating based on individual unemployability need not be addressed during these periods.

The Veteran contends is that his service-connected right ankle disability has caused him to be unemployable.  As a threshold matter, the Board observes that throughout the period on appeal, other than during periods of temporary total disability ratings under 38 C.F.R. § 4.30 for convalescence, the Veteran has not met the schedular criteria for the award of TDIU.  At no time has any one disability been ratable at 60 percent or more nor have the Veteran's combined ratings been 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Nonetheless, where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Again, the Veteran's contention is that he is unemployable do to his service-connected right ankle disability, and in January 2006 he told a VA healthcare provider that he was concerned that "no one would want to employ him in case his ankle gives out."  In documents submitted to VA and SSA, the Veteran has continuously endorsed pain in the ankle, and often in the low back.  Nonetheless, the Veteran' opinion regarding his level of limitation and employability, while credible, is not competent as the issue of employability is complex and well beyond the limits of lay competence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus his assertions are of limited probative value.

The Board finds that the Veteran is not precluded from gainful employment due to one or more service-connected disabilities.  While the Veteran may feel his limitations prevent him from seeking gainful employment, multiple competent medical experts have agreed that the Veteran is not so-limited.  Prior to surgery in August 2007, the Veteran's right ankle prevented exercise and sports, and severely limited the Veteran's recreation according to a June 2007 VA examination.  A VA examiner in April 2008 concluded that the Veteran was unable to continue his work in construction "at this time" due to limitation associated with his right ankle.  The examiner indicated that the Veteran's long-term prognosis was unknown.  One month later, however, a VA physician verified that the Veteran was able to return to sedentary work, including work which may require standing and walking for one to four hours a day.

On assessment of the Veteran's low back in July 2011, a VA staff physician commented that the Veteran had been "unable to work due to the lack pain with radicular symptoms."  Though a low back strain is service connected, it is unclear from the cursory statement by this staff physician whether the comment was her professional opinion or the recording of a lay opinion of the Veteran.  Furthermore there was no accompanying rationale other than a recitation of limitations associated with the low back including pain, decreased concentration, limitations in lifting and carrying, lack of stamina, and weakness.  Nonetheless, a VA examination report in December 2011 included an opinion that "the right ankle condition itself would not preclude [the Veteran's] ability to obtain or maintain substantially gainful employment," as the Veteran was still capable of gainful employment in a sedentary or light duty work environment.

Following a thorough examination in June 2013, a VA examiner opined that the Veteran is employable.  To that end, the examiner noted that the Veteran was capable of walking at least at mile, and although prolonged standing and sitting may cause pain, the Veteran could still perform work in a sedentary position.  The examiner stated that, based on the Veteran's level of disability "[t]here are many jobs which he could have."

While not binding on VA, the Board observes that the Veteran was also denied a claim for benefits under the laws and regulations governing SSA.  In its final May 2008 decision, SSA noted that the Veteran was not unemployable.  Again, SSA's standards of unemployability do not precisely mirror VA's.  Nonetheless, the decision is informative to the extent that SSA relied on the VA medial records and the report of a private physician in reaching its conclusion regarding the Veteran's employability.

Because the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation, the Board concludes that criteria for TDIU have not been met during any period on appeal, and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in February 2006, prior to the initial adjudication of the increased rating claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from SSA.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The Veteran was afforded multiple VA examinations referable to his service-connected disabilities.  Of particular note was the June 2013 VA examination, conducted pursuant to a remand order by the Board specifically to determine the Veteran's employability.  During the June 2013 examination, a physical examination of the Veteran was conducted, the claims file was reviewed, Veteran's history was taken down, lay evidence presented was considered, a factual foundation for the conclusions reached was laid, and the opinion offered was based on history and examination that is consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

This matter has previously been before the Board, and in September 2011 and May 2013 the Board remanded the appeal for additional development, including providing the Veteran with a VA examination.  The requested development has been conducted and the appeal has been returned to the Board for adjudication.  The Board finds that the prior remand directives were substantially complied with by the RO, and the Board has properly proceed with its decision.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to TDIU is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


